Moyer, C.J.
The affidavit of disqualification herein was filed by Evan W. Morris, counsel for The Concerned Citizens of Marlboro Township, Inc., seeking the disqualification of Judge John G. Haas from further proceedings in case No. 89-1833, Stark County Court of Common Pleas.
The record before me indicates that the citizens group filed a motion to intervene in this case on December 20, 1989, and that the motion was overruled by Judge Haas on December 29, 1989.
R.C. 2701.03 requires that an affidavit to disqualify a judge be filed by “a party to a matter or cause pending before the court or his counsel.” The Concerned Citizens of Marlboro Township, Inc. is not a party to this case, and the affidavit does not indicate that affiant Morris is counsel for any person or group that is now a party.
*1218For these reasons, the affidavit of disqualification is found not well taken and is hereby dismissed.